Citation Nr: 1030212	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  10-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The appellant does not have qualifying service with the United 
States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2009 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have 
qualifying military service to be eligible for VA benefits 
including entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The service department verified that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of eligibility for VA benefits, including the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the 'Filipino Veterans Equity 
Compensation Fund.'  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment 'shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ....' However, nothing in this act 
'prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act.'

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In May 2009, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
copies of the Veterans Federation of the Philippines and 
Philippine Veterans Affairs Office identification cards submitted 
by the appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not official 
documents of the appropriate United States service department, 
but rather documents from the Philippine government.  As such, 
those documents may not be accepted by as verification of service 
for the purpose of determining eligibility for VA benefits 
including the one-time payment from the Filipino Veterans Equity 
Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the applicant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits administered by VA.  This Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
veteran for the purpose of establishing entitlement to VA 
benefits including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

As it is the law, and not the facts, that are dispositive of the 
appeal, the duties to notify and assist imposed by the VCAA are 
not applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  The enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Because qualifying service and how it may 
be established are outlined in statute and regulation, and 
because service department certifications of service are binding 
on VA, the Board's review is limited to interpreting the 
pertinent law and regulations.


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


